06-13-00265-CR
                                                                               COURT OF CRIMINAL APPEALS
                                                                                                AUSTIN, TEXAS
                                                                             Transmitted 1/5/2015 12:13:57 PM
                                                                               Accepted 1/14/2015 5:25:54 PM
                          FOR THE SIXTH COURT OF APPEALS                                         ABEL ACOSTA
                                                                                                         CLERK
                               AT TEXARKANA, TEXAS


RICTARICK PALMER                                       '
          Appellant

V.                                                     '     CASE NO. 06-13-00265-CR
                                                             TRIAL COURT NO. 38,611-B
THE STATE OF TEXAS
           Appellee                                    '

                       THIRD MOTION FOR EXTENSION OF TIME
                    TO FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE COURT OF APPEALS:

       NOW COMES, RICTARICK PALMER, the Appellant herein, and moves the Court for

an extension of time to file Appellant=s Petition for Discretionary Review in this cause, pursuant

to Rules 38.6 and 10.5 (b) of the Texas Rules of Appellate Procedure, and in support thereof

would show the Court as follows:

                                                 I.

       The Appellant in this cause was convicted in the 124th District Court, Gregg County,

Texas in cause number 38,611-B for the offense of Possession of Marijuana. On May 7, 2013,

punishment was assessed at seven (07) years in the Texas Department of Criminal Justice -

Institutional Division.

                                                II.

        The Court of Appeals= opinion on remand was delivered on October 29, 2014.

Appellant=s Petition for Discretionary Review is due on or about January 5, 2015.

                                                III.

       The Appellant hereby requests a first extension of time to file Appellant=s Petition for

Discretionary Review.
       The undersigned counsel has been unable to devote sufficient time to the review of the

record, research and preparation of Appellant=s Petition for Discretionary Review for the

following good and sufficient reasons:

       The undersigned counsel is still experiencing medical problems that have been explained

in his vacation letter dated December 17, 2014 (see attachment) and has also been involved with

a very busy trial and appellate schedule.

       Additionally, Legal Assistant for counsel is also currently ill.

        WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of
Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant=s
Petition for Discretionary in this cause for an additional one week, to January 12, 2015.




                                                              RESPECTFULLY SUBMITTED,



                                                              __/s/ Clement Dunn___________
                                                              Attorney for Appellant
                                                              140 E. Tyler Street, Suite 240
                                                              Longview, TX 75601
                                                              (903) 753-7071 Fax (903) 753-8783
                                                              State Bar # 06249300
                               CERTIFICATE OF SERVICE

       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and foregoing document was this date provided to the Attorney for the State.

       Date: 1-5-15


                                                   __/s/ Clement Dunn_______________
                                                   Attorney for Appellant
                          FOR THE SIXTH COURT OF APPEALS
                               AT TEXARKANA, TEXAS


RICTARICK PALMER                                     '
          Appellant

V.                                                   '      CASE NO. 06-13-00265-CR
                                                            TRIAL COURT NO. 38,611-B
THE STATE OF TEXAS
           Appellee                                  '

                                            ORDER

       BE IT REMEMBERED, that on the _____ day of __________________, 20___, came

on to be considered the above and foregoing Third Motion for Extension of time to file

Appellant=s Petition for Discretionary Review. After consideration of the same, it is the opinion

of the Court that Appellant=s Motion be:

       ( )     GRANTED, and the present cause is hereby extended until _________________,

               20____.

       ( )     DENIED, to which ruling the Appellant excepts.

       ( )     SET FOR HEARING ON THE _____ day of __________________, 20___, at

               _____ o=clock_____.

       SIGNED:

                                                            _____________________________
                                                            JUDGE PRESIDING